DETAILED ACTION

Claim status

This action is in response to applicant filed on 09/08/2022. 
Claims 1, 2, 13, 18, 19, 25 and 27 have been amended.
Claims 3, 8 & 14 have been previously cancelled.
Claims 1-2, 4-7, 9-13 and 15-28 are pending for examination.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 11, 13, 15, 17-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister et al. (US 2017/0039828).

Regarding claim 1: McAllister disclose a communication component management system (Fig. 1) comprising:
at least one communication component (Fig, 1, item 108a-d and 110a-d) used to establish a communication link between user equipment (Fig. 1, item 110a-d) within an area of a building and a distributed antenna system (Fig. 1, item 100, ¶0025-0026); and 
a DAS communication controller (Fig. 1, item 104) in communication with the at least one communication component to control the operation state of the at least one communication component (¶0019), the DAS communication controller further in communication with a building system controller (Fig. 1, item 102a-d) that is configured to control building systems based on received sensor data from a plurality of building sensors ((Fig, 1, item 110-a-d) wherein at least one building sensor of the plurality of building sensors id a different type of building sensor than another building sensor of the plurality of building sensors (¶0025-0026) , wherein the DAS communication controller is configured to selectively change an operation state of the at least one communication component based at least in part on received sensor data from the building system controller (¶0025-0026). 
	
Regarding claim 2: McAllister disclose the communication component management system of claim 1, wherein the plurality of building sensors include is at least one of a light intensity sensor, image sensor, an audio sensor, a movement sensor, an acceleration sensor, a position sensor, smoke detector sensor, a fire detector sensor, a gunshot detector, a gas detector, a water sensor, a humidity sensor, a temperature sensor, a pressure sensor, a radio sensor, a radio frequency sensor, a sensor for the detection of explosions, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic (¶0025).

Regarding claim 5: McAllister disclose the communication component management system of claim 1, wherein the building controller (102a) is in communication with at least one other building controller (102b-d) to receive sensor data associated with an area monitored by the at least one other building controller, the building controller configured to pass the sensor data associated with the area monitored by the at least one other building controller to the DAS communication controller (¶0025).

Regarding claim 6: McAllister disclose the communication component management system of claim 1, but does not explicitly disclose further comprising:
at least one collocated sensor positioned within the at least one communication component (Fig. 1, item 110a-d), the DAS communication controller communicatively coupled to receive sensor data from the at least one collocated sensor, the DAS communication controller configured to selectively change an operation state of the at least one communication component based at least in part on received sensor data from the at least one collocated sensor (¶0025). 

Regarding claim 11: McAllister disclose the communication component management system of claim 1, wherein in the at least communication component includes at least one of a remote antenna unit, an antenna, expansion unit, a WiFi access point, a small cell base station, an antenna array, repeater, relay for analog switching, digital switch for digital switching a digital signal transport, antenna manipulation components for direction, directivity and beam width control for antenna and antenna arrays (Fig.3, item 304 or 302).

Regarding claim 13: McAllister a distributed antenna system (DAS) having a communication component management system (Fig. 1), the DAS comprising:
at least one base station in communication (Fig. 1, item 106)); 
at least one master unit (Fig. 1, item 104)) in communication with the at least one base station to at least in part route communication signals (¶0021); 
a plurality of communication components (Fig, 1, item 108a-d and 110a-d), each communication component positioned to provide communication services to a select coverage area within a building, the plurality of communication components in communication with the at least one master unit (¶0021); 
a DAS communication controller (Fig. 1, item 104) in communication with the at least one communication component to control the operation state of the at least one communication component (¶0019), the DAS communication controller further in communication with a building system controller (Fig. 1, item 102a-d) that is configured to control building systems based on received sensor data from a plurality of building sensors (¶0020), wherein at least one sensor of the plurality of building sensors is a different type of building sensor than another building sensor of the plurality of building sensor (¶0025-0026), wherein the DAS communication controller is configured to selectively change an operation state of the at least one communication component based at least in part on received sensor data from the building system controller (¶0025-0026). 

Regarding claim 15: McAllister disclose the DAS of claim 13, further comprising:
a collocated sensor positioned within the at least one communication component (Fig. 1, item 110a-d), the DAS communication controller communicatively coupled to receive sensor data from the collocated sensor, the DAS communication controller configured to selectively change an operation state of the at least one communication component based at least in part on received sensor data from at least one collocated sensor (¶0025). 

Regarding claim 17: McAllister disclose the DAS of claim 15, wherein at least one building sensor and collocated sensor is one of a light intensity sensor, image sensor, an audio sensor, a movement sensor, an acceleration sensor, a position sensor, smoke detector sensor, a fire detector sensor, a gunshot detector, a gas detector, a water sensor, a humidity sensor, temperature sensor, a pressure sensor, a radio sensor, a radio frequency sensor, a sensor for the detection of explosions, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic. (¶0025).

Regarding claim 18: McAllister disclose a method of managing reconfigurable communication components in a distributed antenna system (DAS), the method comprising:
receiving from a building control management system sensor data, the building control management system obtaining the sensor data from a plurality of building sensor sensors that is are positioned to sense environmental conditions within a select area of a building, wherein the building management system controls building system within the select area of the building based on the sensor data (¶0025: each sensor has a coverage range (based on its own sensor range capabilities) which is interpret to be the select area and are different sensors); 
determining if the sensor data from the building control management systems indicate a change in an operating state of at least one communication component providing communication services to the select area of the building is needed (¶0025-0026); and 
when a change of operation of at least one communication component is determined, changing the operating state of the at least one communication component providing communication services to the select area of the building (¶0025-0026).

Regarding claim 19: McAllister disclose the method of claim 18, wherein the obtained sensor data from the plurality of building sensors is from at least one of a light intensity sensor, image sensor, an audio sensor, a movement sensor, an acceleration sensor, a position sensor, smoke detector sensor and a fire detector sensor, a gunshot detector, a gas detector, a water sensor, a humidity sensor, temperature sensor, a pressure sensor, a radio sensor, a radio frequency sensor, a sensor for the detection of explosions, a sensor configured to sense aggressive behavior, a sensor configured to detect violent behavior and a sensor configured to detect panic. (¶0025).

Regarding claim 20: McAllister disclose the method of claim 18, further comprising:
receiving sensor data from at least one collocated sensor that is collocated with an associated communication component; and determining if the sensor data from the at least one collocated sensor requires a change in an operating state of at least one communication component providing communication services to the select area of the building is needed (¶0025). 

Regarding claim 21: McAllister disclose the method of claim 18, wherein changing the operating state of the at least one communication component includes at least one of switching the at least one communication component into a sleep mode (inactive), switching the at least one communication component into an enabled mode, switching the at least one communication component into a redundant mode and switching the at least one communication component into a reduce output power mode (¶0026: dimming the light with is reduce output mode).

Regarding claim 22: McAllister disclose the method of claim 18, wherein changing the operating state of the at least one communication component includes controlling at least one of an output power in a downlink direction, an output power in an uplink direction, an on and off state, a mute state, an allocation of bandwidth, antenna direction, antenna directivity, antenna beam width and signal routing (¶0025).

Regarding claim 25: McAllister disclose the method of claim 18, further comprising:
communicating the received sensor data from the building management controller to at least one communication controller of the DAS (¶0025-0026).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 2017/0039828) in view of Poy et al. (US 2020/0118403).

Regarding claim 4: McAllister disclose the communication component management system of claim 1, but does not explicitly disclose wherein the building system controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions.
In analogous art regarding building systems, Poy disclose wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions, as disclose by Poy, to the system of McAllister. The motivation is to allow operator feedback in case the sensor does not detect a particular data.

Regarding claim 9: McAllister disclose the communication component management system of claim 6, but does not explicitly disclose wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions.
In analogous art regarding building systems, Poy disclose wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the building controller further comprises:
at least one operator input configured to receive at least one of operator observed sensor data from the at least one sensor and operator observed conditions, as disclose by Poy, to the system of McAllister. The motivation is to allow operator feedback in case the sensor does not detect a particular data.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 2017/0039828) in view of Seemann et al. (US 2017/0265124).

Regarding claim 7: McAllister disclose the communication component management system of claim 6, but does not explicitly disclose wherein the DAS communication controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the at least one collocated sensor. However, the use of different protocols for different sensor is well known in the art as evidence by Seemann where it teaches the user of different protocols for different collocated sensors (¶0006).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the DAS communication controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the at least one collocated sensor, as disclose by Seemann, to the system of McAllister. The motivation is to add flexibility, security and redundancy to the sensor communication, hence making the system more reliable.

Regarding claim 16: McAllister disclose the DAS of claim 15, but does not explicitly disclose wherein the DAS communication controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the collocated sensor. However, the use of different protocols for different sensor is well known in the art as evidence by Seemann where it teaches the user of different protocols for different collocated sensors (¶0006).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the DAS communication controller is configured to use a first protocol in communications with the at least one building sensors and a second protocol in communications with the collocated sensor, as disclose by Seemann, to the system of McAllister. The motivation is to add flexibility, security and redundancy to the sensor communication, hence making the system more reliable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 2017/0039828) in view of Brown (US 2019/0190978)

Regarding claim 10: McAllister disclose the communication component management system of claim 1, but does not explicitly disclose further comprising: at least one input/output device to allow a technician to modify the communication component system when needed.
In analogous art regarding management systems, Brown disclose  at least one input/output device to allow a technician to modify the communication component system when needed (Fig. 17-22, ¶0097).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of at least one input/output device to allow a technician to modify the communication component system when needed, as disclose by Brown, to the system of McAllister. The motivation is to allow human operation in case of failure systems, maintenance, troubleshooting and manual customized operations.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 2017/0039828) in view of Oppenheimer (US 2014/0089243).

Regarding claim 12: McAllister disclose the communication component management system of claim 1, but does not explicitly disclose further comprising:
at least one memory to store the sensor data and operating features implemented by the at least one controller. However, at least one memory to store the sensor data and operating features implemented by the at least one controller is a notoriously well-known component for any system as evidence by Oppenheimer where it teaches a system further comprising at least one memory to store the sensor data and operating features implemented by the at least one controller (¶0823).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of at least one memory to store the sensor data and operating features implemented by the at least one controller. The motivation is to be able to collect the sensor data when the transmitter is inactive.  


Regarding claim 24: McAllister disclose the method of claim 18, but does not explicitly disclose further comprising:
assigning to the received sensor data historic sensor data information associated with a sensor generating the sensor data; and using the historic data information in determining if a change in an operating state of at least one communication component is needed.
In analogous art regarding sensor operations, Oppenheimer disclose assigning to the received sensor data historic sensor data information associated with a sensor generating the sensor data; and using the historic data information in determining if a change in an operating state of at least one communication component is needed (abstract, Fig. 7B).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of assigning to the received sensor data historic sensor data information associated with a sensor generating the sensor data; and using the historic data information in determining if a change in an operating state of at least one communication component is needed, as disclose by Oppenheimer, to the system of McAllister. The motivation is to allow the system to predict changes in operation state hence making the system more autonomous.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 2017/0039828) in view of Lev et al. (US 2019/0036964)

Regarding claim 23: McAllister disclose the method of claim 18, but does not explicitly disclose further comprising: assigning at least one of location information and time information to the received sensor data; and using the at least one of location and time information in determining if the sensor data from the at least one collocated sensor requires a change in an operating state of at least one communication component.
In analogous art regarding sensor operations, Lev disclose assigning at least one of location information and time information to the received sensor data; and using the at least one of location and time information in determining if the sensor data from the at least one collocated sensor requires a change in an operating state of at least one communication component.(Fig. 1 and ¶0090).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of assigning at least one of location information and time information to the received sensor data; and using the at least one of location and time information in determining if the sensor data from the at least one collocated sensor requires a change in an operating state of at least one communication component, as disclose by Lev, to the system of McAllister. The motivation is to add more specific sensor information in order to make the operation of the sensor more efficient and accurate.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al. (US 2017/0039828) in view of Tarlazzi et al. (US 2015/0119079).

Regarding claim 26: McAllister disclose a method of controlling environmental states in an area, the method comprising:
monitoring for uplink radiation with a distributed antenna system (DAS) (¶0025); and 
controlling the environmental conditions with the building controller based on the communicated detection and location information (¶0025).
McAllister does not explicitly disclose upon detection of uplink radiation in an area covered by the DAS, communicating detection and location information to a building controller that controls building system that controls environmental conditions associated with the area covered by the DAS.
In analogous art regarding DAS, Tarlazzi disclose upon detection of uplink radiation in an area covered by the DAS, communicating detection and location information to a building controller that controls building system that controls environmental conditions associated with the area covered by the DAS (¶0027-0028).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of upon detection of uplink radiation in an area covered by the DAS, communicating detection and location information to a building controller that controls building system that controls environmental conditions associated with the area covered by the DAS, as disclose by Tarlazzi, to the method of McAllister. The motivation is to improve the location accuracy in indoor settings.

Regarding claim 27: The combination of McAllister and Tarlazzi disclose the method of claim 26, wherein the environmental conditions include at least one of lighting, heating and cooling (McAllister: ¶0025).

Regarding claim 28: The combination of McAllister and Tarlazzi disclose the method of claim 26, further comprising:
managing reconfigurable communication components of the DAS by; 
receiving sensor data from at least one building sensor that is part of a building control management system that is positioned to sense environmental conditions within a select area of a building (McAllister: ¶0025); 
determining if the sensor data from the at least one building sensor requires a change in an operating state of at least one communication component providing communication services to the select area of the building is needed (McAllister: ¶0025); and 
when a change of operation of at least one communication component is determined, changing the operating state of the at least one communication component providing communication services to the select area of the building (McAllister: ¶0025).

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
Applicant argue in regard to the rejection claim 1 that the prior art does not teach a building system controller that, besides controlling building systems based on sensor data from a plurality of sensors (which includes different type sensors), communicates the sensor data to the DAS as is now claimed in independent claims 1, 13 and 18 of the present application.
	Examiner respectfully disagrees: the prior art disclose in paragraph 0025-0026 a building control system (Fig. 1, items 102) the based on sensor data  received from different building sensors (Fig. 1 items 110), communicate with a DAS (Fig. 1, item 100) so the Das transmit control operation to the equipment.

Applicant argue in regards to the rejection claim 6, 15 and 20 that the prior art does not teach a collocated sensor with a communication component of the DAS. Because the prior art disclose the sensor being position outside of the DAS 100.
	Examiner respectfully disagrees: as shown in the rejection above, the at least one communication component, is identifies as Fig. 1, item 108a-d and 110a-d, and within the at least one communication component, the is at least one collocated sensor (any of sensor 110a-d). the claims as written does not claim the collocated being within the DAS 100.

Applicant argue in regards to claim 26 that the prior art does not teach controlling of environmental condition based on detection of uplink radiation because it merely disclose  location detection based on RF energy.
Examiner respectfully disagrees: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instance case, McAllister already teach controlling the environmental conditions base don the communicated detection and location information (¶0025). Tarlazzi disclose detection of uplink radiation in an area covered by the DAS, communicating detection and location information to a building controller that controls building system that controls environmental conditions associated with the area covered by the DAS. Therefore, the combination of both McAlister and Tarlazzi arrive at the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689